DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the claim limitation “an axis parallel to the longitudinal direction” in lines 7-8 is indefinite because it is unclear if this the same axis that is parallel to the longitudinal direction that is already recited in claim 1. 
Regarding claim 9, the claim limitation “an axis parallel to the longitudinal direction” in line 9 is indefinite because it is unclear if this the same axis that is parallel to the longitudinal direction that is already recited in claim 1. 
Regarding claim 15, the claim recitation “the ultrasound endoscope system according to claim 4” in line 1 is indefinite because it is unclear what ultrasound endoscope system is the claim referring to because claim 4 is directed to an ultrasound endoscope and not an ultrasound endoscope system.  For examining purpose, it is assumed that clam 15 depends from claim 14. 
Regarding claim 15, the claim limitation “a scan plane” in lines 2-3 is indefinite because it is unclear if this scan plane is the same scan plane that is already recited in claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2006/0009681; hereinafter Tanaka), in view of Honda et al. (US 2014/0347878; hereinafter Honda).
Regarding claim 1, Tanaka discloses an ultrasonic endoscope.  Tanaka shows an ultrasound endoscope (see abstract), comprising: an insertion portion configured to be inserted into a subject (see abstract; see 2 in fig. 2A; par. [0050]), acquire an optical subject image (see par. [0067]), and transmit and receive ultrasound (see par. [0057]); an ultrasound transducer 
But, Tanaka fails to explicitly state a side field optical portion that is provided at a distal end side of the insertion portion in the longitudinal direction and is where observation light from a side field including a part of a scan plane of the ultrasound transducer enters, the side field being a field in a direction perpendicular to the longitudinal direction.
	Honda discloses an endoscope.  Honda teaches a side field optical portion that is provided at a distal end side of the insertion portion in the longitudinal direction (see fig. 4; par. [0027]) and is where observation light from a side field (see fig. 4), the side field being a field in a direction perpendicular to the longitudinal direction (see fig. 4; par. [0027], [0031]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Tanaka to include a side field optical portion that is provided at a distal end side of the insertion portion in the longitudinal direction and is where observation light from a side field including, the side field being a field in a direction perpendicular to the longitudinal direction, as taught by Honda, to provide a simultaneous observation of sideward field of view in a circumferential direction in addition to a forward field of view with respect to the distal end of the insertion portion.  Furthermore, the examiner notes that upon modification of Tanaka to incorporate the side filed 
Regarding claim 2, Tanaka and Honda disclose the invention substantially as claimed in the 103 rejection above, furthermore, upon modification of Tanaka to incorporate the side filed optical portion taught by Honda would have  field of the side field optical portion includes a focal position of the ultrasound emitted from the ultrasound transducer.
Regarding claim 3, Tanaka and Honda disclose the invention substantially as claimed in the 103 rejection above, furthermore Honda shows wherein the forward field optical portion and the side field optical portion are formed of a single optical system (see fig. 1; par. [0031], [0032]).
Regarding claim 4, Tanaka and Honda disclose the invention substantially as claimed in the 103 rejection above, furthermore Honda shows wherein the side field optical portion is positioned closer to a proximal end side in the longitudinal direction than the forward field optical portion (see fig. 4; par. [0028], [0037]).
Regarding claim 5, Tanaka and Honda disclose the invention substantially as claimed in the 103 rejection above, furthermore Tanaka shows a proximal portion that is connected to a distal end of the ultrasound transducer (see fig. 2A and 4A), and a distal end of the proximal portion in the longitudinal direction has an inclined surface that is inclined with respect to the longitudinal direction (see fig. 2A and 4A).  The examiner notes that upon modification of Tanaka to incorporate the side filed optical portion taught by Honda would have the proximal portion being configured to hold the side field optical portion, and wherein the side field optical portion has a field that extends over the whole circumference around an axis parallel to the longitudinal direction
Regarding claim 6, Tanaka and Honda disclose the invention substantially as claimed in the 103 rejection above, furthermore Tanaka shows wherein the ultrasound transducer (see 21 in fig. 4A) has an outer surface of the ultrasound transducer (see outer surface of transducer 21 in fig. 4A), a middle portion in the longitudinal direction (see fig. 4A), the middle portion protruding or being recessed in a direction perpendicular to the longitudinal direction with respect to both of end portions of the outer surface in the longitudinal direction (see fig. 4A; par. [0012], [0024], [0066]).
Regarding claim 7, Tanaka and Honda disclose the invention substantially as claimed in the 103 rejection above, furthermore Tanaka shows a first component that is provided at a distal end side of the ultrasound transducer in the longitudinal direction (see fig. 2A and 4B), and has a first retaining portion where one end of a balloon that is able to be filled with an ultrasound medium is attached (see par. [0063], [0066], [0081]), the first retaining portion having a groove shape (see par. [0066]); and a second component that is provided at a proximal end side of the ultrasound transducer in the longitudinal direction (see fig. 2A, 4A), and has a second retaining portion where another end of the balloon is attached (see fig. 2A, 4A), the second retaining portion having a groove shape (see par. [0066]).
Regarding claim 8, Tanaka and Honda disclose the invention substantially as claimed in the 103 rejection above, furthermore Tanaka shows a component that is provided at a distal end side of the ultrasound transducer in the longitudinal direction (see fig. 2A and 4B), has a part of the component inserted in the ultrasound transducer (see fig. 2A and 4B), and holds the forward field optical portion, the component is formed of an insulating material (see fig. 2A and 4B; [00018], [0025]).
Regarding claim 9, Tanaka and Honda disclose the invention substantially as claimed in the 103 rejection above, furthermore Tanaka shows a component that is provided at a distal end side of the ultrasound transducer in the longitudinal direction (see fig. 2A and 4B), and holds the forward field optical portion (see fig. 2A and 4B), wherein circumferential positions of the forward field optical portion and the component have been positioned, the circumferential positions being around an axis parallel to the longitudinal direction (see fig. 2A and 4B).
Regarding claim 10, Tanaka and Honda disclose the invention substantially as claimed in the 103 rejection above, furthermore Tanaka shows a third component that is provided closer to a distal end side in the longitudinal direction than the first component (see fig. 2A and 4B), the third component configured to hold the forward field optical portion (see fig. 2A and 4B), wherein the first component and the third component have been positioned with respect to the ultrasound transducer (see fig. 2A and 4B).
Regarding claim 11, Tanaka and Honda disclose the invention substantially as claimed in the 103 rejection above, furthermore Tanaka shows comprising a light source that is provided closer to a proximal end side in the longitudinal direction than the second retaining portion (see fig. 2A and 4A; par. [0050]), the light source being configured to emit illumination light (see par. [0050]).
Regarding claim 12, Tanaka and Honda disclose the invention substantially as claimed in the 103 rejection above, furthermore Tanaka an endoscopic observation device configured to generate an endoscopic image based on observation light incident on the forward field optical portion (see par. [0067]); and an ultrasound observation device configured to generate an ultrasound image based on ultrasound received by the ultrasound transducer (see par. [0057], [0069]), and Honda teaches generating image from the side field optical portion (see par. [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Tanaka to include a side field optical portion to provide image from the side field optical portion, as taught by Honda, to provide a simultaneous observation of sideward field of view in a circumferential direction in addition to a forward field of view with respect to the distal end of the insertion portion.  

Regarding claim 13, Tanaka and Honda disclose the invention substantially as claimed in the 103 rejection above, furthermore Tanaka comprising a display configured to display the endoscopic image and the ultrasound image (see par. [0067], [0069]).
Regarding claim 14, Tanaka and Honda disclose the invention substantially as claimed in the 103 rejection above, furthermore Tanaka show that the endoscopic observation device is configured to generate the endoscopic image (see par. [0067], [0069]).  Claim limitation “such that a part of an image acquired by the forward field optical portion is not displayed” directed to the intended use of the invention. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Therefore, as taught, the combined invention disclosed by Tanaka and Honda is capable of performing the functions as set forth by applicant. Also, see MPEP 2114.
Regarding claim 15, Tanaka and Honda disclose the invention substantially as claimed in the 103 rejection above, furthermore Tanaka show wherein the ultrasound transducer is configured to scan a scan plane according to the endoscopic image (see fig. 2A and 4A; par. [0068]).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2006/0009681; hereinafter Tanaka), in view of Honda et al. (US 2014/0347878; hereinafter Honda) as applied to claim 1 above, and further in view of HIBI (US 2016/0361044). 

Regarding claim 16, Tanaka and Honda discloses the invention substantially as described in the 103 rejection above, but fails to explicitly state that the endoscopic observation device is configured to rotate the endoscopic image in accordance with rotation of the ultrasound image by the ultrasound observation device.
Hibi discloses an imaging device.  Hibi teaches rotating endoscopic image in accordance with rotation of the ultrasound image by the ultrasound observation device (see par. [0007], [0046], [0047], [0049], [0050], [0064], [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the clamed invention, to have utilized the teaching of rotating endoscopic image in accordance with rotation of the ultrasound image by the ultrasound observation device in the invention of Tanaka and Honda, as taught by Hibi, to be able to adjust the image orientation to better diagnose the patient. 
Regarding claim 17, Tanaka and Honda discloses the invention substantially as described in the 103 rejection above, but fails to explicitly state that the ultrasound observation device is configured to rotate the ultrasound image in accordance with a selected position in the endoscopic image
Hibi discloses an imaging device.  Hibi teaches rotating ultrasound image in accordance with a selected position in the endoscopic image (see par. [0007], [0046], [0047], [0049], [0050], [0064], [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the clamed invention, to have utilized the teaching of rotating ultrasound image in accordance with a selected position in the endoscopic image in the invention of Tanaka and Honda, as taught by Hibi, to be able to adjust the image orientation to better diagnose the patient. 

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2006/0009681; hereinafter Tanaka), in view of Honda et al. (US 2014/0347878; hereinafter Honda) as applied to claim 1 above, and further in view of KOMURO et al. (US 2008/0281189; hereinafter Komuro). 

Regarding claim 16, Tanaka and Honda discloses the invention substantially as described in the 103 rejection above, but fails to explicitly state that the endoscopic observation device is configured to rotate the endoscopic image in accordance with rotation of the ultrasound image by the ultrasound observation device.
Komuro discloses medical guiding system.  Komuro teaches rotating endoscopic image in accordance with rotation of the ultrasound image by the ultrasound observation device (see par. [0038], [0065], [0072], [0144], [0251], [0260], [0265]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the clamed invention, to have utilized the teaching of rotating endoscopic image in accordance with rotation of the ultrasound image by the ultrasound observation device in the invention of Tanaka and Honda, as taught by Komuro, to be able to adjust the image orientation to better diagnose the patient. 
Regarding claim 17, Tanaka and Honda discloses the invention substantially as described in the 103 rejection above, but fails to explicitly state that the ultrasound observation device is configured to rotate the ultrasound image in accordance with a selected position in the endoscopic image
Komuro discloses medical guiding system.  Komuro teaches rotating ultrasound image in accordance with a selected position in the endoscopic image (see par. [0038], [0065], [0072], [0144], [0251], [0260], [0265]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the clamed invention, to have utilized the teaching of rotating ultrasound image in accordance with a selected position in the endoscopic image in the invention of Tanaka and Honda, as taught by Komuro, to be able to adjust the image orientation to better diagnose the patient. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/Examiner, Art Unit 3793